

ITEM 5.
OTHER INFORMATION



To enhance retention and align with market practice, on November 1, 2017, the
Company entered into executive change of control severance agreements (the
“agreements”) with its executive officers, including the named executive
officers identified in the Company’s proxy statement (other than Soren Schroder,
the Company’s Chief Executive Officer, whose existing employment agreement
contains a change of control provision).
The agreements, which reflect a double trigger change of control provision,
provide for cash severance benefits if the executive’s employment is terminated
by the Company without “cause” or by the individual for “good reason,” in each
case before the second anniversary of a “change of control” of the Company, as
those terms are defined in the agreements. The agreements provide that, upon a
qualifying termination, the executive would be entitled to a lump sum payment
equal to (i) 24 months of the executive’s base salary in effect immediately
prior to the termination date, and (ii) an amount equal to two times the
executive’s annual target bonus for the year in which the termination occurs.
In addition, the executive will be entitled to receive accelerated vesting of
all outstanding equity awards, with any stock options remaining exercisable for
the remainder of their full term, and with unvested performance-based equity
awards deemed vested at the greater of (i) actual performance or (ii) target
levels with respect to performance goals or other vesting criteria.
The agreements provide that the Company’s obligations to pay severance benefits
under the agreements is subject to the execution by the executive of a general
release of claims against the Company and contain an 18-month non-competition
covenant. The agreements do not provide for a tax gross-up.
The foregoing is a summary of the terms of the change of control agreements and
does not purport to be complete. This summary is qualified in its entirety by
reference to the form of change of control agreement filed as an exhibit to this
Quarterly Report on Form 10-Q.






